UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
ANGELA CRAWFORD,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 1:21-cv-02238 (RC)
                                    )
MARTIN J. WALSH,                    )
                                    )
                  Defendant.        )
___________________________________ )


                                  MEMORANDUM OPINION

       Plaintiff brings this action against Martin J. Walsh, Secretary of the United States

Department of Labor. This matter is before the Court on plaintiff’s Motion for Preliminary

Injunction and Temporary Restraining Order, ECF No. 2, and Defendant’s Motion to Dismiss

under Federal Rule of Civil Procedure 12(b)(6), ECF No. 9. For the reasons discussed below,

the Court denies the former and grants the latter.

I. BACKGROUND

       Congress enacted the Coronavirus Aid, Relief and Economic Security Act (“CARES

Act”), see 15 U.S.C. 9001 et seq., which, among other provisions, created temporary Pandemic

Unemployment Assistance benefits to be administered by the States through agreements with the

Secretary of Labor. See Mem. of. P. & A. in Support of Def.’s Combined Mot. to Dismiss and

Opp’n to Pl.’s Mot. for Temporary Restraining Order and Prelim. Inj. (ECF No. 9-1, “Def.’s

Mem.”) at 5 (page numbers designated by CM/ECF). Plaintiff, a Georgia resident who lost her

job due to COVID-19, received such benefits until the State of Georgia ended its agreement with

the Secretary effective June 26, 2021. See id.; Compl. and Mot. for Prelim. Inj. and Temporary

                                                 1
Restraining Order (ECF No. 1, “Compl.”) at 4-5, 12. Thus ended plaintiff’s sole source of

income, allegedly causing her “irreparable harm as [she had] no other financial assistance.” Id.

at 6. Plaintiff demands a “preliminary injunction and temporary restraining order prohibiting

[the Secretary] from ceasing pay [her] federal Pandemic Unemployment Benefit Assistance

funds.” Id. at 16.

II. LEGAL STANDARDS

        A. Dismissal Under Rule 12(b)(6)

        Under Federal Rule of Civil Procedure 12(b)(6), a plaintiff must “state a claim upon

which relief can be granted” to survive a motion to dismiss. A motion to dismiss under Rule

12(b)(6) “tests the legal sufficiency of a complaint.” Browning v. Clinton, 292 F.3d 235, 242

(D.C. Cir. 2002). It does not test a plaintiff’s ultimate likelihood of success on the merits, but

only forces the Court to determine whether a plaintiff has properly stated a claim. ACLU Found.

of S. Cal. v. Barr, 952 F.2d 457, 467 (D.C. Cir. 1991). “[W]hen ruling on a defendant's motion

to dismiss [under Rule 12(b)(6)], a judge must accept as true all of the factual allegations

contained in the complaint[,]” Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681 (D.C. Cir.

2009) (citations omitted), and construe them liberally in the plaintiff’s favor.

        Nevertheless, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This means that a plaintiff’s factual allegations “must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Twombly, 550 U.S. at 555 (citations omitted). Therefore,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory



                                                   2
statements,” are insufficient to withstand a motion to dismiss. Iqbal, 556 U.S. at 678. The

Court neither must accept a plaintiff’s legal conclusions as true, see id., nor must presume the

veracity of legal conclusions that are couched as factual allegations, see Twombly, 550 U.S. at

555.

       A pro se plaintiff’s pleading is held “to less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). While the Court must

“consider[] in toto” all of a pro se plaintiff’s filings to determine whether they “set out

allegations sufficient to survive dismissal,” Brown v. Whole Foods Mkt. Grp., Inc., 789 F.3d 146,

151 (D.C. Cir. 2015) (reversing the district court because it failed to consider allegations found

in a pro se plaintiff's opposition to a motion to dismiss), it is not the Court’s job to “cull through

every filing of a pro se litigant to preserve a defective complaint,” Richardson v. United States,

193 F.3d 545, 549 (D.C. Cir. 1999). “A pro se complaint, like any other, must present a claim

upon which relief can be granted.” Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir. 1981)

(per curiam). Dismissal always remains appropriate “where the plaintiff’s complaint provides no

factual or legal basis for the requested relief.” Strunk v. Obama, 880 F. Supp. 2d 1, 3 (D.D.C.

2011) (citations omitted).

       B. Injunctive Relief Under Rule 65

       A temporary restraining order is an extraordinary remedy that is granted sparingly. See

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). Similarly, a preliminary injunction

is “an extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is

entitled to such relief.” Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011) (quoting Winter,

555 U.S. at 22). “The same standard applies to both temporary restraining orders and to

preliminary injunctions.” Sterling Com. Credit-Michigan, LLC v. Phoenix Indus. I, LLC, 762 F.



                                                   3
Supp. 2d 8, 12 (D.D.C. 2011). Whether to grant such relief “turns on four factors: (i) whether

the plaintiff is likely to succeed on the merits of the action; (ii) whether she will suffer

irreparable harm absent an injunction; (iii) whether the balance of the equities tips in her favor;

and (iv) whether an injunction is in the public interest.” J.D. v. Azar, 925 F.3d 1291, 1325 (D.C.

Cir. 2019) (citing Winter, 555 U.S. at 20).

II. DISCUSSION

        Plaintiff asserts that the Secretary of Labor must continue to pay her Pandemic

Unemployment Assistance benefits notwithstanding Georgia’s decision to end its agreement, see

Compl. at 4-5; Pl. Opp’n Resp. to Def. Mot. to Dismiss and Mem. of P. & A. (ECF No. 12, “Pl.

Opp’n”) at 6-8, because the CARES Act’s language is mandatory, see, e.g., 15 U.S.C. § 9021(b)

(stating “the Secretary shall provide to any covered individual unemployment benefit assistance

while such individual is unemployed . . .”), 15 U.S.C. § 9021(c)(1) (stating “the assistance

authorized under subsection (b) shall be available to a covered individual . . .”). In her view, the

Secretary is obligated “to provide the benefit funds to the citizens of the State where the

Governor of that State elected not to participate in an agreement with the [Secretary] . . .

because it was not Congress[’] intent for the citizens to be without the benefit funds just because

the State elected not to participate[.]” Pl. Opp’n at 6-7; Compl. at 3-4.

        Further, plaintiff opines that “Congress placed a ministerial duty on [the Secretary of

Labor] to provide continue[d] benefit funds to the citizens of that State, because it was

Congress[’] intent for the citizens of the (50) States to receive the full benefits up to the time

such benefits expire by law.” Pl. Opp’n at 7; see id. at 8-11; Compl. at 11. By terminating

benefits, plaintiff contends, the Secretary “exceeded his statutory authority” by refusing to




                                                   4
perform “an act that Congress mandated [he] perform.” Compl. at 14. Missing, however, is any

legal authority to support plaintiff’s position.

        For all plaintiff’s reliance on the CARES Act’s language, she ignores the one mandatory

provision which defeats her claim:

                The Secretary shall provide the assistance authorized under
                subsection (b) through agreements with States which, in the
                judgment of the Secretary, have an adequate system for
                administering such assistance through existing State agencies,
                including procedures for identity verification or validation and for
                timely payment, to the extent reasonable and practicable.

15 U.S.C. § 9021(f)(1) (emphasis added).

        Congress specified that regulations pertaining to Disaster Unemployment Assistance

under the Stafford Act, see 42 U.S.C. § 5177(a); 20 C.F.R. Part 625, would apply to the CARES

Act, see 5 U.S.C. § 9021(h). Accordingly, as is the case with Disaster Unemployment

Assistance benefits, Pandemic Unemployment Assistance benefits were available to covered

individuals only “if . . . [t]he . . . State . . . has entered into an Agreement,” 20 C.F.R. § 625.4(b),

and only for the time period the agreement between the Secretary and the State was effective, see

20 C.F.R. § 625.12(b)(1) (providing that Disaster Unemployment Assistance “is payable to an

individual only . . . pursuant to an Agreement . . . and with respect to weeks in which the

Agreement is in effect”); see also 29 C.F.R. § 625.2(b) (defining the term “agreement” as

“the Agreement entered into pursuant to the [Stafford] Act, between a State and the Secretary of

Labor of the United States, under which the State agency of the State agrees to make payments

of Disaster Unemployment Assistance in accordance with the [Stafford] Act and the regulations

and procedures thereunder prescribed by the Secretary”).

        The State of Georgia, though the Georgia Department of Labor, entered into an

agreement with the Secretary of Labor on March 28, 2020, to pay Pandemic Unemployment

                                                   5
Assistance benefits, and ended the agreement effective June 26, 2021. In short, once the State of

Georgia ended its agreement with the Secretary, there would be no more Pandemic

Unemployment Assistance benefits available to the citizens of that State. Contrary to plaintiff’s

interpretation of the CARES Act, the Secretary of Labor neither is obligated to provide

Pandemic Unemployment Assistance benefit funds to any State which ends its agreement with

the Secretary, nor is obligated to make payments to any individual directly.

III. CONCLUSION

       The Court concludes that the complaint fails to state a claim upon which relief can be

granted. Therefore, the Court grants the Secretary’s motion to dismiss and denies plaintiff’s

motion for injunctive relief. An Order is issued separately.



DATE: March 31, 2022                                 /s/
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge




                                                6